EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jerry C. Harris, Jr. (Reg. No. 66,822) on 25 February 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 has been amended as below.
A device comprising:
an attaching element, the attaching element configured to:
attach to a mobile mechanical device;
couple to one or more force generating devices; and 
rotatably engage a shaft;
the one or more force generating devices, the one or more force generating devices configured to:
couple to the attaching element; 
couple to a rotation attachment device;
receive a force activation input; and
apply a force to the attaching element and the rotation attachment device;

wherein the rotation attachment device further comprises one or more rotation guides, and 
wherein the one or more force generating devices are disposed on the one or more rotation guides and the attaching element via a mounting element comprising a hole,
the rotation attachment device configured to:
attach to the shaft;
attach to a bucket; and
rotate in response to receiving the force from one of the one or more force generating devices;
the one or more rotation guides, wherein the one or more rotation guides comprise one or more wear plates, the one or more rotation guides configured to: 
attach to the rotation attachment device; and 
partially enclose the attaching element;
the one or more wear plates, the one or more wear plates configured to:
attach to the one or more rotation guides; and
orient to be located between the one or more rotation guides and the attaching element;
the shaft, the shaft configured to rotate within the attaching element in response to the force; and
the bucket configured to receive a force from the one or more force generating devices by way of the rotation attachment device such that the rotational motion is imparted to the bucket allowing it to rotate axially about the shaft.

Claims 12-13 have been cancelled.



In Claim 17, line 4, “a first amount of fluid to have in each of one or more force generating devices” has been replaced by - - a first amount of fluid to have in each of the one or more force generating devices - -.

In Claim 17, line 5, “a first angular distance” has been replaced by - - the first angular distance, the one or more force generating devices configured to couple to the rotation attachment device, couple to an attaching element, receive a force activation input, apply the force to the attaching element; wherein the rotation attachment device is configured to attach to a shaft, attach to the bucket, and rotate in response to receiving the force from the one or more force generating devices, wherein the rotation attachment device further comprises one or more rotation guides, wherein the one or more force generating devices are disposed on the one or more rotation guides and the attaching element via a hole of a mounting bracket, wherein the attaching element is configured to attach to a mobile mechanical device, couple to the one or more force generating devices, and rotatably engage the shaft, wherein the one or more rotation guides comprise one or more wear plates and the one or more rotation guides configured to attach to the rotation attachment device and partially enclose the attaching element, wherein the one or more wear plates are configured to attach to the one or more rotation guides and orient to be located between the one or more rotation guides and the attaching element, wherein the shaft is configured to rotate within the attaching element in response to the force, and wherein the bucket is configured to rotate axially about the shaft - -.

Reasons for Allowance
Claims 1-11 and 14-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claims overcome the prior art since they require that the one or more force generating devices are disposed on the one or more rotation guides of a rotation attachment device in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent No. 4,512,090 to Billings discloses one or more force generating devices 30/31, one or more rotation guides 37/38, however, Billings does not disclose that one or more force generating devices 30/31 are disposed on one or more rotation guides 37/38 of a rotation attachment device in combination with the other claim limitations. Instead, one or more force generating devices 30/31 are disposed on brackets 40/41 that are separate from one or more rotation guides 37/38 of a rotation attachment device. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652